DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on January 12, 2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 10-22 directed to Invention II which was non-elected without traverse.  Accordingly, claims 10-22 have been cancelled.

Allowable Subject Matter
Claims 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest a surface mounting laser driver circuit package configured to mount on a host printed circuit board (PCB), the package comprises a plurality of laser driver circuit components mounted on the lead-frame, a dielectric layer disposed between the lead-frame and the PCB having a trace configured to provide a current return path for the surface mount laser driver in combination with other limitation as recited in claim 1.  
U.S. Patent 9,837,393 to Standing discloses a semiconductor package (100, see Fig. 1C) configured to mount on and PCB (270) except for the laser drive mounted on the  lead frame as well as the current return path.  U.S. Patent 10,459,157 to Chojnacki et al and U.S. Patent 8,040,930 to Mitzusako et al both disclose an optical emitter packages having current return path within itself. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9




/DN/							         /DONGHAI D NGUYEN/July 30, 2022 	                                                    Primary Examiner, Art Unit 3729